Title: Continental Congress Motion on the Appointment of Collectors, [11 March 1783]
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia, March 11, 1783]

A motion was made by Mr. Hamilton & Mr. Wilson to strike out the clauses relative to the appointment of Collectors, and to provide that the Collectors shd. be inhabitants of the States within which they sd. collect should be nominated by Congs. and appointed by the States, and in case such nomination should not be accepted or rejected within  days it should stand good.
